DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, the claims are directed to the abstract idea of Certain Methods of organizing human activity, where the claims are directed to rules of a business simulation performed between a plurality of players which represents commercial or legal interactions or managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).  Independent claims 1, 5, and 15 recite “evaluate organization data obtained from an actual organization to identify at least one success metric that is particular to the actual organization…”, “display…roles of the actual organization…assigned to a plurality of players, where the roles are mapped to derivative metrics determined to impact the at least one success metric…,” “receive player-selections of the roles of the actual organization…wherein each player included in a plurality of players selects a different role of the actual organization…,” “display… a simulated scenario to the plurality of players…,” “for each of the roles of the actual organization selected by the plurality of players, display…an individualized player instruction to make a decision regarding the simulated scenario that is based on a role selected by a player…,” “receive decisions input by the plurality of players” “assign weights to the decisions made by the plurality of players according to an impact of the decisions on the derivative metrics,” “calculate values for the derivative metrics…,” and “aggregate the derivative metrics…” which represent the abstract rules for a business simulation game conducted between a plurality of players. This judicial exception is not integrated into a practical application because the additional elements such as a processor and memory device, are simply recitation of generic computer components as well as generic high level instructions to implement the abstract idea on a computer. Further recitation of a “graphical user interface,” as well as display and input of abstract elements via the graphical user interface and selection of a role via a graphical user interface are claimed generically and at a high level and these additional elements merely link the well-known user interface components to business operation, ex. selecting options such as roles. In particular, the Specification does not provide any specific improvement to the graphic user interface component. Instead, it appears that the GUI component is merely used to receive the inputs for further simulation. Or in other words, to implement the abstract idea using the computer as a tool. This is insufficient to integrate the abstract idea into a practical application, See MPEP 2106.05(f).
Further, dependent claims 2-3, 6-14, and 18-20 claim additional abstract details of the rules for the business simulation game which themselves fail to integrate the abstract idea into a practical application. Dependent claim 4 merely recites generic computer functionality of data storage and dependent claims 16-17 recite additional elements which appear to be little more than insignificant extra solution activity and as such fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g). 
Claims 1, 5, and 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as processor and memory represent routine and conventional computer functionality well known in the art. Further, the courts have held that functions such as “Performing Repetitive Calculations” (See Bancorp Services v. Sun Life, and “Storing and Retrieving Information in Memory” (See Versata Dev. Group, Inc. v. SAP Am., Inc) represent routine and generic computer functionality well known in the art. Further with regard to the graphical user interface. Rosenberg et al., US 2001/0035854 teaches where the use of a graphical interface which displays a graphical environment for application programs in order to allow for display of and input to those application programs is well known functionality (Par. 22). And Vasilev et al. teaches where using a graphic user interface for selecting options such as roles in a program is well-understood, routine, and conventional computer functionality (Fig. 8 and Par. 82). Therefore, these elements of well-known, routine and conventional computer functionality, even when considered in the claims as a whole, fail to add significantly more than the abstract idea.
Dependent claims 2-3, 6-14, and 18-20 claim additional abstract details of the rules for the business simulation game which themselves fail to add significantly more than the abstract idea. Likewise, the data storage recited by claim 4 is routine and conventional computer functionality which fails to add significantly more than the abstract idea. Regarding dependent claim 16, Hu et al., US 2016/0335231 teaches where launching a computer application via a generated URL link is routine and conventional computer activity well-known in the art (Par. 4). Regarding dependent claim 17 Malkin et al. teaches where a user interface display which provides lists of choices for selection by users is routine and conventional computer activity well-known in the art (Par. 66). As such these claims fail to add significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered.
Regarding arguments directed towards rejection under 35 U.S.C. 101, they are not persuasive. Applicant appears to be arguing that because generic computer functionality with routine and conventional graphical user interface functionality is being used to implement a novel abstract idea that the abstract elements (e.g. role selection) are sufficient to integrate the abstract idea into a practical application. The examiner disagrees. Review of applicant’s specification suggests that any improvement is on the business simulation side, which improves the business process but not the GUI or computer technology. “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient.” See MPEP 2106.05(a)(II).
Further arguments that the business scenario and roles somehow represent printed indicia functionally related to the substrate of the computer screen is likewise not persuasive. The disclosed simulation software appears to be fairly normal computer software that couple be run on almost and generic computer which suggest that there is no particular functional relationship between the displayed information and the computer display. The business simulation software would perform similarly on almost any type of computer display. Rather repeated recitation of a graphical user interface for performance of the steps appears to simply be little more than a drafting effort designed to monopolize the judicial exception. As such, rejection under 35 U.S.C. 101 is considered proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715